            Case 1:18-cv-02242-RMC Document 8 Filed 12/28/18 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

MASHPEE WAMPANOAG TRIBE,

               Plaintiff,

       v.                                        Case No. 1:18-cv-2242-RMC

RYAN ZINKE, in his official capacity as
Secretary of the Interior, and UNITED
STATES DEPARTMENT OF THE
INTERIOR,
               Defendants.


       MOTION FOR A STAY OF DEFENDANTS’ ANSWER OR RESPONSE
    TO PLAINTIFF’S COMPLAINT IN LIGHT OF LAPSE OF APPROPRIATIONS

       The United States of America hereby moves for a stay for Defendants Ryan Zinke and

the United States Department of the Interior to answer or otherwise respond to Plaintiff Mashpee

Wampanoag Tribe’s complaint (ECF No. 1) in the above-captioned case.

       1.      At the end of the day on December 21, 2018, the appropriations act that had been

funding the Department of Justice (Department) expired and appropriations to the Department

lapsed. The same is true for several other Executive agencies, including the Department of the

Interior. The Department does not know when funding will be restored by Congress.

       2.      Absent an appropriation, Department of Justice attorneys and employees of the

Department of the Interior are prohibited from working, even on a voluntary basis, except in very

limited circumstances, including “emergencies involving the safety of human life or the

protection of property.” 31 U.S.C. § 1342.

       3.      Undersigned counsel for the Department of Justice therefore requests a stay for

Defendants to answer or otherwise respond to Plaintiff’s complaint (ECF No. 1) until Congress

has restored appropriations to the Department.

                                                       1
            Case 1:18-cv-02242-RMC Document 8 Filed 12/28/18 Page 2 of 3



       4.      If this motion for a stay is granted, undersigned counsel will notify the Court as

soon as Congress has appropriated funds for the Department. The Government requests that, at

that point, all current deadlines for the parties be extended commensurate with the duration of the

lapse in appropriations.

       5.      Opposing counsel has authorized counsel for the Government to state that

Plaintiff has no objection to this motion.

       Therefore, although we greatly regret any disruption caused to the Court and the other

litigants, the Government hereby moves for a stay for Defendants to answer or otherwise respond

to Plaintiff’s complaint (ECF No. 1) in this case until Department of Justice attorneys are

permitted to resume their usual civil litigation functions.

       Respectfully submitted on this 28th day of December, 2018.

                                               JEAN WILLIAMS
                                               Deputy Assistant Attorney General
                                               Environment & Natural Resources Division


                                               /s/ Sara E. Costello
                                               SARA E. COSTELLO
                                               Trial Attorney
                                               United States Department of Justice
                                               Environment & Natural Resources Division
                                               Natural Resources Section
                                               P.O. Box 7611
                                               Washington, DC 20044-7611
                                               Tel: 202-305-0484
                                               Fax: 202-305-0506
                                               Email: sara.costello2@usdoj.gov




                                                          2
         Case 1:18-cv-02242-RMC Document 8 Filed 12/28/18 Page 3 of 3



                                   CERTIFICATE OF SERVICE

       I hereby certify that on December 28, 2018, a copy of the foregoing was filed through the

Court’s CM/ECF management system and electronically served on counsel of record.


                                            /s/ Sara E. Costello
                                            Sara E. Costello
                                            Trial Attorney




                                                       3
